Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Claim Objections
	Claim 41 should depend from claim 21 rather than previously cancelled claim 1. For purposes of examination claim 41 has been treated as though it depends from claim 21.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 and its dependents are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 requires “one of a U-shaped cross-section and a substantially ring shape” for the flange. However, claim 1 requires a flange having only a U-shape, therefore claim 37 broadens the scope of the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25, 29-35, 37-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPub No. 2018/0209418) in view of DE 102018105723 (herein Rautenberg) in view of Umeyama et al (US PGPub No. 2012/0244021).

A machine translation of Rautenberg has been provided with the current office action, and is relied upon herein.

Chu teaches:

limitations from claim 21, a mobile pump device (FIG. 1-5) for use on mobile transport vehicle selected from the group of semi-trailers, tank trailers, tank semitrailers tank trucks and lorries (this limitation is considered intended use, the pump of Chu is capable of being used in the listed environments and therefore meets the limitation) comprising: a drive motor (32) and a rotary piston pump (10), wherein the drive motor has a motor housing (see FIG. 4, indicated by numeral 32 and the associated arrow) and a motor shaft (connected to the right hand side of shaft 34 as seen in FIG. 4) for driving the rotary piston pump (paragraph 40), wherein the rotary piston pump comprises a housing (18) and two pump openings (24, 24’) formed thereon, one of which serves as pump inlet and the other as pump outlet (paragraphs 40, 46, 56), and wherein the rotary piston pump comprises two rotor units (26, 28) rotatably accommodated in the housing in a pump chamber (20) for delivering a fluid from the pump inlet to the pump outlet (paragraph 40), wherein the two rotor units are received on rotatably mounted rotor shaft (34, 36), and each rotor shaft being equipped with a rotor gear wheel (38, 40) arranged outside the pump chamber, and the motor shaft of the drive motor has a recess at a front end, into which an end of the drive shaft of the rotary piston pump is received therein; and the front end of the motor shaft and the drive shaft extends from the drive motor (see FIG. 4 as annotated below);



    PNG
    media_image1.png
    448
    588
    media_image1.png
    Greyscale


Chu does not teach that the pump shaft is coupled to the rotor gears via a pinion, instead teaching a fixed coupling shown in FIG. 4 between shaft 34 and gear 38;

However, Rautenberg teaches a rotary pump (1; FIG. 1 and FIG. 6) including a motor (40) with a shaft (41), a pump shaft (31) driving rotors (10) of the pump, and wherein a drive pinion (32) of the drive shaft of the rotary piston pump is coupled to one of the rotor gears (12, 22) of the pump shaft (see FIG. 6; paragraph 49 and 52 for example); and a front end of the motor shaft and the drive shaft extends from the drive motor to the drive pinion (see FIG. 6);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to incorporate a geared connection between the motor shaft and pump shaft of Chu, such as by providing a pinion gear meshing with the rotor gears of the pump shaft as taught by Rautenberg, in order to allow for the conditioning of input speed from the motor via gearing ratios.

Chu teaches that the drive motor (32) is connected to the housing via a connecting flange forming an end of the motor housing in a U-shape to assist in retaining rotor gear wheels (see FIG. 4-5 as alternatively annotated below), but does not teach that the flange forms an end of the gear housing (instead teaching a separate gear housing 42);


    PNG
    media_image2.png
    448
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    409
    media_image4.png
    Greyscale


However, Umeyama teaches a pump device (10) including a motor (19), a pumping mechanism (27-28), gearing (25-26), and a shaft (21) therebetween; further including a motor housing (17), a gear housing (13a), and a flange (14) connecting the housings while forming an end to each of the motor and gear housing parts (see FIG. 1);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to form the flange of Chu as an integral part of the gear housing (42), in a manner suggested by Umeyama, in order to reduce the number of parts of the pump assembly. Further, it has been held that making integral what is taught by the prior art as separate pieces, requires only routine skill as a matter of design choice (see MPEP 2144.04 Section V.B); in this case, in order to reduce the number of parts in the pump housing assembly. 



Chu further teaches:

limitations from claim 31, wherein the drive motor (32) is formed as an electric motor and can be driven via three-phase current and has a power range between 1 kW and 15 kW, in particular between 5 kW and 10 kW (see paragraph 40 teaching an AC motor, paragraph 51 teaching that the motor is supplied with power through an inverter; electric motors, particularly those driven via inverters are commonly supplied with multiple phase current at a desired power for the intended use of the motor; selecting such a power level would have been obvious to one of ordinary skill in the art in order to properly power a desired pump size);

limitations from claim 32, wherein the housing comprises a pump housing part (18) and a gear housing part (42), wherein the rotor gears (38, 40) and the drive pinion (as per the combination with Rautenberg) are arranged in the gear housing part (42) and the pump chamber (20) with the rotor units (26, 28) is arranged in the pump housing part (see FIG. 4), wherein the pump housing part and the gear housing part (42, “gear housing”) are separated from each other by two separate partitions and a gap, and wherein bearing units (44) for supporting the drive shaft and the rotor shafts are arranged in the transmission housing part (see annotated FIG. 4 below);


    PNG
    media_image5.png
    775
    763
    media_image5.png
    Greyscale


limitations from claim 33, wherein at least one disc part is arranged between the separate partitions (see annotated FIG. 4 above; the part is also shown in the exploded view of FIG. 5);

limitations from claim 34, wherein the housing comprises a cover (54) which closes the pump chamber and wherein after disassembly of the cover the rotor units are accessible (see exploded view of FIG. 5), and/or wherein the rotary piston pump comprises two rotor units (26, 28) each having a plurality of at least two rotor elements, wherein the rotor units are plugged onto the rotor shafts and are fastened in particular frontally to the rotor shafts (see FIG. 3 showing lobes of each rotor element; and FIG. 4 showing the rotors fixed to shafts 34, 36; paragraph 34 teaching the connections between the elements);

limitations from claim 35, further comprising two bearing units (44) of each rotor shaft arranged axially between the rotor unit and the rotor gear wheel (see FIG. 4);

limitations from claim 37, wherein the connecting flange has a U-shaped cross-section and a substantially ring shape (see FIG. 4-5 as annotated below showing a u-shape and a ring shape centered about the motor shaft axis);


    PNG
    media_image2.png
    448
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    338
    media_image3.png
    Greyscale



limitations from claim 38, wherein the connecting flange forms a closure of the housing and the motor housing (see FIG. 4);

limitations from claim 40, wherein the drive motor (32) of the rotary piston pump is designed as an electric motor and can be connected to a stationary power connection via a connecting cable (see paragraph 40 teaching an AC motor, paragraph 51 teaching that the motor is supplied with power through an inverter; while not explicitly taught, it is commonly known to provide a cable to supply the power necessary to operate the electric pump);



Regarding claims 22, 24-25 and 29-30:

Chu teaches a cylindrical recess of the motor shaft receiving a cylindrical end of the pump shaft (see annotated figures above) but does not teach a particular coupling between the motor and pump shafts;

However, Rautenberg teaches a coupling between two shafts (31, 41) including a recess in the shaft (31) receiving the shaft (41); and a longitudinal groove/transverse opening (35, the opening is transverse with respect to a lengthwise view of the shafts) formed in the recess of the shaft forming a rotationally fixed coupling between the shafts (via spring 36; see FIG. 6; paragraph 46 of the translation);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to physically couple the shafts of the motor and pump in the pump assembly of Chu, using known couplings such as the groove and spring of Rautenberg, in order to securely transfer rotational power from one shaft to the other;





Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPub No. 2018/0209418) in view of DE 102018105723 (herein Rautenberg) in view of Umeyama et al (US PGPub No. 2012/0244021) as applied to claim 21 above, and in further view of Yorulmazoglu (US Patent No. 6,398,521).

Chu teaches a cylindrical recess of the motor shaft receiving a cylindrical end of the pump shaft (see annotated figures above) but does not teach a particular coupling between the motor and pump shafts; Rautenberg teaches a groove (35) and key (spring 36) connection; Neither reference teaches toothing as a coupling between shafts;

However, Yorulmazoglu teaches a shaft coupling for a pump (see FIG. 2-3 and 12) including a shaft (200) with a toothed recess (230), and another shaft (26) with a toothed outer portion (see FIG. 1), wherein the toothed portions of the shafts mate and form a coupling (C. 5 Lines 39-48);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to physically couple the shafts of the motor and pump in the pump assembly of Chu, using known couplings such as the teethed surfaces of Yorulmazoglu, in order to securely transfer rotational power from one shaft to the other; The examiner further notes that Yorulmazoglu teaches both teethed couplings (FIG. 2-3) and keyed couplings (FIG. 12; and as also taught by Rautenberg) as alternatives to one another;





Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPub No. 2018/0209418) in view of DE 102018105723 (herein Rautenberg) in view of Umeyama et al (US PGPub No. 2012/0244021) as applied to claim 1 above, and in further view of Succop (US Patent No. 2,880,676).

Chu does not teach a foot unit under the motor portion;

Succop teaches a pump assembly including a motor (10) and a pump (12); wherein a foot (14) extending below the pump housing in a direction away from pump openings (88, 90) to a location directly below a portion of the motor (see FIG. 1; at base 18);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a footing under the pump of Chu, as taught by Succop, in order to support the pump and space it from the surface upon which it is mounted, thereby providing increased airflow about the pump/motor and reducing contact with any contaminates/dirt on the surface.


Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims to require the flange to have a U-shape. The examiner maintains that Chu teaches such a shape as illustrated in the annotated figures below.

    PNG
    media_image3.png
    294
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    409
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746